       Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 1 of 63




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF FLORIDA
                             TALLAHASSEE DIVISION



 JACK D. DENTON,

                   Plaintiff,

 v.



 AMY HECHT, Vice President for
 Student Affairs at Florida State
 University, in her official and
 individual capacities; BRANDON                        Civil Case No. 4:20-cv-00425-
 BOWDEN, Interim Director of the                                 AW-MAF
 Department of Student
                                                       JURY TRIAL DEMANDED
 Government & Advocacy at
 Florida State University, in his
 official and individual capacities;
 AHMAD O. DARALDIK, Former
 President of the Student Senate of
 Florida State University, in his
 individual capacity.

                 Defendants.



      PLAINTIFF’S AMENDED VERIFIED COMPLAINT FOR DECLARATORY
             JUDGMENT, INJUNCTIVE RELIEF, AND DAMAGES1




       1 Per the Court’s order dated January 28, 2021 (Doc. 68), Plaintiff has revised this Amended
Complaint to remove the claims against John E. Thrasher. Plaintiff reserves the right to pursue those
claims and the originally-pled factual allegations for purposes of appeal.
     Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 2 of 63




     Plaintiff Jack D. Denton, by his undersigned attorneys, files this

Verified Complaint against Defendants and alleges that:


                              INTRODUCTION

     1.    Of the freedoms enshrined in the Constitution of the United

States, the dyad of free speech and free exercise of religion is at the heart

of all the others, because these are the freedoms that our system of

representative self-government exists to secure and yet these are the

freedoms that make that system possible in the first place. Free

government is operationally impossible without the freedom to formulate

ideas about the world’s most fundamental truths and then communicate

those ideas in the hope that good ideas triumph over bad ones in the

political process. And an operationally free government is simply

undesirable if it does not preserve the right to live according to those

ideas outside the political process.

     2.    Student governments at public universities are the ultimate

ground for experimenting with representative self-government in a

diverse society. Students from all walks of life and points of view have

the opportunity to work together for the common good of their university

community through the political process, all while engaging in the

                                       2
    Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 3 of 63




pursuit of truth that the university is designed to facilitate. Students

must live with one another—quite literally—and student government

helps them learn to do so in a way that respects the ability to develop

different moral and political ideas and speak about them in a political

context.

     3.    The public university setting also offers practice in

participating in the political process while adhering to constitutional

constraints. Just as public universities cannot fulfill their academic

mission by adopting an orthodoxy and stifling all nonconformist thought,

so too student governments at universities cannot achieve their

pedagogical purpose of political simulation when they discard

constitutional norms. And, like a public university, student governments

have constitutional obligations by virtue of their authority delegated

from the state.

     4.    The Student Senate at Florida State University has failed its

pedagogical purpose and breached its constitutional obligations by

removing its presiding officer, Jack Denton, in retaliation for his private

religious speech.




                                    3
     Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 4 of 63




      5.     Mr. Denton is a devout Catholic, and he expressed basic

Catholic teachings to other Catholic students in a private group chat.

But, because Catholic teachings have implications for some social issues

that some consider offensive, those messages were shared, student

outrage was fomented, and the Student Senate implemented an ad hoc

religious test for office: no one with Mr. Denton’s beliefs can hold a

leadership position in our Student Senate (even if they only talk about

those beliefs in private).

      6.     The Senate’s action harmed Mr. Denton financially and has

damaged his reputation permanently.

      7.     When Mr. Denton tried to resolve his complaint through

internal procedures by appealing to the Student Supreme Court, the

Student Senate intentionally prevented the Court from hearing his

complaint.

      8.     Mr. Denton wrote to Defendant Hecht explaining how the

Student Senate had unlawfully removed him and prevented him from

seeking redress within the internal student governmental process.

University officials refused to correct the Student Senate’s clear violation




                                     4
      Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 5 of 63




of Mr. Denton’s rights, despite having the authority and the duty to do

so.

      9.    On October 19, the Student Supreme Court finally heard Mr.

Denton’s complaint over four months after it was originally filed.

      10.   On October 26, the Student Supreme Court found that Mr.

Denton’s removal violated his rights under federal law and student body

statutes and ordered his reinstatement.

      11.   At the Student Senate’s next meeting on October 28,

Defendants Bowden and Daraldik violated the Student Supreme Court’s

ruling and continued enforcing the Student Senate’s removal of Mr.

Denton by recognizing Defendant Daraldik, and not Mr. Denton, as the

Student Senate President.

      12.   To vindicate his constitutional rights, Mr. Denton asks this

Court to declare that his removal was unlawful, award damages for his

lost compensation, and the modification of all records relating to the

Senate’s retaliatory and discriminatory actions against him.




                                     5
     Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 6 of 63




                         JURISDICTION & VENUE

     13.   This civil rights action raises federal questions under the

United States Constitution, particularly the First and Fourteenth

Amendments, and the Civil Rights Act of 1871, 42 U.S.C. § 1983.

     14.   This Court has original jurisdiction over these federal claims

pursuant to 28 U.S.C. §§ 1331 and 1343.

     15.   This Court has authority to award the requested damages

pursuant to 28 U.S.C. § 1343; the requested declaratory relief pursuant

to 28 U.S.C. §§ 2201–02; the requested injunctive relief pursuant to 28

U.S.C. § 1343 and FED. R. CIV. P. 65; and costs and attorneys’ fees under

42 U.S.C. § 1988.

     16.   Venue is proper in this district and division pursuant to 28

U.S.C. § 1391(b) and N.D. FLA. L. R. 3.1 because Defendants reside in this

district and division and all of the acts described in this Complaint

occurred in this district and division.


                                PLAINTIFF

     17.   Jack D. Denton is a resident of North Carolina and a citizen

of the United States.



                                     6
      Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 7 of 63




       18.     Mr. Denton enrolled as a student at Florida State University

(“FSU” or “University”) in the summer of 2017.

       19.     Mr. Denton is a member of the 72nd FSU Student Senate.


                                         DEFENDANTS

       20.     Defendant Amy Hecht is Vice President for Student Affairs at

FSU and is the University president’s designated representative in all

matters pertaining to student life and governance.2

       21.     Defendant Hecht oversees the Division of Student Affairs

(“the Division”), which includes the Department of Student Government

& Advocacy (“the Department”).

       22.     The Department of Student Government & Advocacy includes

the Student Government Association (“SGA”).

       23.     The Student Senate is the legislative branch of the SGA.




       2  Fla. State Univ. Bd. of Trustees Reg. FSU-3.001(1)–(2), available at https://regulations.fsu
.edu/sites/g/files/upcbnu486/files/regulations/adopted/Chapter%203%20-%20Update%20200213.pdf
(accessed Aug. 26, 2020) (establishing student government and requiring the student government to
adopt a Student Body Constitution); Florida State University Constitution of the Student Body, Art.
IV, Sec. 4(a)(“The University President is the ultimate authority in matters of student conduct;
discipline and the promulgation of rules, regulations and policies for student governance.”) available
at https://sga.fsu.edu/PDF/CONSTITUTION_OF_THE_STUDENT_BODY.pdf (accessed Aug. 26,
2020).


                                                  7
      Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 8 of 63




       24.       All SGA legislation is subject to Defendant Hecht’s approval

prior to implementation.3

       25.       Defendant Hecht has authority to approve or veto the budget

passed by the Student Senate, which includes a line item setting the

salary for the Student Senate President.

       26.       Defendant Hecht has authority to adjudicate disputes arising

from charges of any act by a student organization in violation of laws,

rules, regulations, policies or procedures.4

       27.       Defendant Hecht has authority to hear an appeal of any

decision by the Student Supreme Court.5

       28.       On information and belief, Defendant Hecht has authority to

order any SGA official, including members of the Student Senate, to take

action consistent with University policy or state and federal law.

       29.       Defendant Brandon Bowden is the Interim Director of the

Department and is under Defendant Hecht’s supervision.




       3   Id. at FSU-3.001(3).

       4   Id. at FSU-3.0015(13).

       5Fla. State Univ. Student Sup. Ct. R. Proc. 3.8, available at https://sga.fsu.edu/docs/Supreme
CourtRulesofProcedure.pdf (accessed Aug. 26, 2020).


                                                 8
      Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 9 of 63




       30.       The Department oversees the SGA to “assist students in

reaching their full potential” and provide “students hands-on,

experiential, outside of the classroom learning.”6

       31.       The Department sees the SGA as an educational benefit

offered by the University because “diversity of thoughts, ideas, and

identities bring a richer, more educational dialogue to leadership and the

campus community as a whole” and “the limitless opportunities within

SGA is a venue [for students] to practice that leadership and hone their

skills.”7

       32.       On information and belief, Defendant Bowden has authority

to order any SGA official, including members of the Student Senate, to

take action consistent with University policy or state and federal law.

       33.       Defendant Ahmad Daraldik was appointed President of the

Student Senate FSU after the Student Senate removed Mr. Denton.

       34.       The Student Senate is part of the SGA.

       35.       The SGA is created by Florida state law.8


       6  Florida State University, Student Governance & Advocacy: Staff, SGA.FSU.EDU, available at
http://sga.fsu.edu/staff.shtml (accessed Aug. 24, 2020).

       7   Id.

       8 Fla. Stat. Ann. § 1004.26 (“A student government is created on the main campus of each state
university.”).

                                                 9
    Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 10 of 63




      36.       The FSU Board of Trustees has followed state law in adopting

regulations organizing the FSU SGA and requiring the SGA to “establish

and maintain a Student Body Constitution and implementing statutes to

facilitate organizational integrity and cohesive administration.”9

      37.       Under the Constitution of the Student Body, the SGA’s

mission is to “provide FSU students with representation, services and

advocacy within the university structure.” A true, complete, and accurate

copy of the Constitution of the Student Body is attached to this complaint

as Exhibit 1.

      38.       The purpose of the SGA is “to specifically work for . . . [t]he

enforcement of civil rights guarantees in all aspects of university life.”

Ex. 1 at 2.

      39.       SGA rules “shall at no time and in no way abridge the

student’s rights as a citizen under the United States Constitution or the

Constitution of the State of Florida.” Id. at 2.

      40.       Defendant Daraldik was the presiding officer of the Student

Senate.




      9   Supra n. 2.

                                        10
     Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 11 of 63




      41.    Defendant Daraldik had authority over all other officers of the

Student Senate. When presiding, Defendant Daraldik had the duty to

ensure that the Student Senate proceeded according to all applicable law,

including the laws of the United States, the laws of the State of Florida,

the regulations of the University, and the Student Senate Rules of

Procedure.


                          FACTUAL ALLEGATIONS

I.    Mr. Denton engages in religious speech and religiously-
      motivated service.

      A. Mr. Denton’s beliefs and service

      42.    Mr. Denton is a rising senior at FSU.

      43.    Mr. Denton is a devout Catholic.

      44.    In accordance with his faith, Mr. Denton believes that all

human lives are infinitely valuable because all human beings are made

in the image of God.

      45.    Mr. Denton believes that it is the state’s duty to protect all

innocent human lives from conception until natural death.

      46.    Mr. Denton believes that legal abortion is inconsistent with

the state’s duty to protect innocent human lives from conception until

natural death.

                                     11
    Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 12 of 63




        47.   Mr. Denton believes that it is also the state’s duty to use its

legitimate authority to pursue the common good.

        48.   Mr. Denton believes that, because human beings have sinned

and broken fellowship with God, the state must use law enforcement in

order to fulfil its duties to protect innocent human life and pursue the

common good.

        49.   Mr. Denton believes that the state’s use of law enforcement

must be fair, constrained by adequate legal processes, and evenhanded.

        50.   Mr. Denton believes that unjustified use of force is a

dereliction of the state’s duties to protect innocent human life and pursue

the common good.

        51.   Mr. Denton believes that racially-motivated, unjustified use

of force is an especially egregious violation of the state’s duties to protect

innocent human life and pursue the common good.

        52.   Mr. Denton also believes that the contemporary movement to

defund the police would, if successful, undermine the state’s ability to

fulfil its duties of protecting innocent human life and pursue the common

good.

        53.   Mr. Denton believes that human beings are male and female.


                                      12
      Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 13 of 63




       54.    Mr. Denton believes that God created marriage as a gift to

humanity and as a permanent, exclusive, and monogamous union

between one man and one woman.

       55.    Mr. Denton believes that God gave sexual intercourse as a gift

to humanity to be enjoyed exclusively within marriage as God designed

it.

       56.    Mr. Denton believes that honoring God’s design for sex and

marriage is conducive to human flourishing, while rejecting that design

is harmful.

       57.    Mr. Denton believes that affirming human gender as male

and female consistent with biological sex is conducive to human

flourishing, while rejecting biological sex and affirming subjective gender

identities is harmful.

       58.    Mr. Denton’s faith requires and motivates him to serve others.

       59.    Because of his interest in government and politics, Mr.

Denton was drawn to student government as one avenue for his Christian

service.

       60.    Mr. Denton ran for, and was elected to, the FSU Student

Senate in the fall of 2017.


                                      13
    Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 14 of 63




     61.   Mr. Denton served the Student Senate with distinction,

building good relationships with his colleagues, including colleagues with

different ideas about religion, abortion, law enforcement, marriage, sex,

and gender.

     62.   Because of Mr. Denton’s ability to work well with his

colleagues, he was elected by the other Senators as Student Senate

President in the fall of 2019.

     B. Mr. Denton’s expression about basic Catholic teaching
        to other Catholic students

     63.   Mr. Denton is a member of the Catholic Student Union.

     64.   Members of the Catholic Student Union participate in a group

chat over the GroupMe application.

     65.   The group chat has various purposes, including sharing event

information, making prayer requests, discussing current events, and

other topics.

     66.   On June 3, 2020, group chat participants discussed recent

instances of police violence. A true, accurate, and complete copy of the

GroupMe messages relevant to these allegations is attached to this

Complaint as Exhibit 2.



                                   14
    Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 15 of 63




      67.   One student shared a link to a video on YouTube that raised

advertising and donation revenue for several organizations derived in

part from each time a person views the video. Ex. 2 at 1–2.

      68.   Another student shared a list of the video’s beneficiaries. Id.

      69.   Mr. Denton observed that, “The various funds on that list are

fine causes as far as I know, but everyone should be aware that

BlackLivesMatter.com, Reclaim the Block, and the ACLU all advocate

for things that are explicitly anti-Catholic.” Id. at 3.

      70.   When    asked    for   clarification,   Mr.    Denton   explained,

“BlackLivesMatter.com fosters ‘a queer-affirming network’ and defends

transgenderism. The ACLU defends laws protecting abortion facilities

and sued states that restrict access to abortion. Reclaim the Block claims

less police will make our communities safer and advocates for cutting

PDs’ budgets. This is a little less explicit, but I think it’s contrary to the

Church’s teaching on the common good.” Id. at 4.

      71.   Mr. Denton offered a final comment, saying, “I don’t mean to

anger anyone – I know this is a very emotional topic. However, it is

important to know what you’re supporting when you’re Catholic. If I stay

silent while my brothers and sisters may be supporting an organization


                                      15
    Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 16 of 63




that promotes grave evils, I have sinned through my silence. I love you

all, and I want us all to be aware of the truth. As far as [whether] it’s a

religious issue or not, there isn’t an aspect of our lives that isn’t religious,

because God wants our whole lives and everything we do to be oriented

around him!<3” Id. at 13.

      72.   The “grave evils” to which Mr. Denton referred are policies

that undermine the state’s ability to fulfill its duties of protecting

innocent human life and pursue the common good or that promote views

of sex, marriage, and gender that are harmful to human beings.

      73.   Mr. Denton’s comments do not state or imply that any human

person is a “grave evil.”

      74.   Mr. Denton’s belief that all human beings are made in the

image of God prohibits him from regarding any person as a “grave evil”

even if a person engages in “grave evils.”

      75.   Mr. Denton sent his messages for the purpose of avoiding the

sin of remaining silent when his fellow Catholics might financially

support organizations without knowing all of their policy prescriptions.

      76.   Everything Mr. Denton said in his messages is consistent with

the teachings of the Roman Catholic Church.


                                      16
      Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 17 of 63




       77.   Nothing Mr. Denton said in his messages supported

discrimination against other people on any basis.

       78.   Nothing Mr. Denton said in his messages suggests that Mr.

Denton could not fairly and impartially execute his duties as Student

Senate President, especially when construed in light of his actual track

record of fairness, collegiality, and coalition-building.

       79.   Nothing Mr. Denton said in his messages amounted to or

supported harassment or threatening behavior.

II.    The Student Senate removed Mr. Denton as president
       because of his speech.

       80.   On information and belief, a member of the Latinx/Hispanic

Student Union took screenshots of Mr. Denton’s messages and shared

them with other students, including other student senators the day the

statements were made.

       81.   The Latinx/Hispanic Student Union is an agency of the SGA.

       82.   On information and belief, other students shared screenshots

of Mr. Denton’s messages over various social media platforms including

Twitter, Instagram, Facebook, and Reddit.

       83.   During the Student Senate meeting of Wednesday, June 3

(later in the same day that Mr. Denton sent his messages to the Catholic

                                     17
    Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 18 of 63




Student Union group chat), Senator Kundhavi Gnanam made a motion

of no-confidence against Mr. Denton pursuant to Student Senate Rule

1.8. A true, accurate, and complete copy of a news story describing the

debate during the June 3 meeting is attached to this Complaint as

Exhibit 3.

     84.     Senator Gnanam stated that she made the motion because

she was “offended and scandalized by the rhetoric that Jack Denton

used.” Ex. 3 at 2.

     85.     Senator Gnanam wrongly accused Mr. Denton of describing

some people as “grave evil” and said that she made her motion “because

people who have described me and my community as ‘grave evils’ have

done it with the intention to not only hurt me emotionally but to hurt me

physically.” Id.

     86.     In fact, Mr. Denton did not describe any person or community

as “grave evils.” See supra ¶¶72–74.

     87.     Senator Dani Murcia, a self-described “ally of the LGBTQ+

community” expressed her support for the motion and later said that “it

was very difficult for me to watch as a religion that was based on loving




                                    18
    Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 19 of 63




others and accepting others was tarnished with hate and discrimination.”

Ex. 3 at 4.

      88.     Senator Sasha Martin said that Mr. Denton should not have

even thought it was appropriate to express that the Catholic Church’s

basic teaching about sex in private to other Catholics, saying: “I am hurt

that he thought it was okay to say something homophobic in a Catholic

chat thinking it was a ‘safe space . . . .’” Id.

      89.     Senator Gnanam’s motion on June 3 received twenty-one

votes in favor and sixteen votes against, failing to garner the two-thirds

majority necessary to remove Mr. Denton.

      90.     After the motion failed, a public campaign immediately

ignited to pressure the Student Senate into taking another bite at the

apple.

      91.     An online petition for Mr. Denton’s removal garnered over six

thousand signatures between the evening of June 3 and the afternoon of

June 5. Id. at 3.

      92.     As sitting President, Mr. Denton used his discretionary

authority to call a special session for the evening of June 5, 2020, in order




                                       19
    Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 20 of 63




to hear public statements from the student body and to allow the Senate

to entertain a second motion of no-confidence.

     93.   Before the meeting, Senator Martin shared a poster

advertising the “Virtual Student Senate Special Meeting” on June 5, that

included a rainbow flag and text that said “LGBTQ+ community

members are encouraged to wear non-disruptive PRIDE apparel” and

“Allies are encouraged to wear white.” Senator Martin said, “If you feel

comfortable sharing this on your social media platforms I encourage you

to do so.” A true, complete, and accurate copy of Ms. Martin’s message is

attached to this Complaint as Exhibit 4.

     94.   The Pride Student Union, an agency of the SGA shared a

statement on Twitter calling for Mr. Denton’s removal. A true, accurate,

and complete copy of the Pride Student Union’s statement is attached to

this Complaint as Exhibit 5.

     95.   The Student Senate Pride Caucus (a group of student

senators) endorsed this statement in its entirety.

     96.   On information and belief, the members of the Student Senate

Pride Caucus include Senators Elizabeth Chabot, Quentin England,

Brendan Gerdts, Khundavi Gnanam, Alexander Harmon, Gabrielle


                                   20
    Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 21 of 63




Little, Jason Maymon, Sasha Martin, Deia Medley-Neyra, and Pierce

Ryan.

     97.   The Pride Student Union’s statement said Mr. Denton’s

messages were “racist, transphobic, and anti-choice.” Id. at 2.

     98.   The statement said that the signatories “condemn these

comments” and called for Mr. Denton’s removal. Id. at 2–3.

     99.   The statement said that Mr. Denton’s statements render him

unfit as “[a]s both an officer and an employee of Florida State University”

because “LGBTQIA+ students [cannot] know our needs are met and our

voices heard, and not sidelined due to the religious beliefs of a

governmental body that controls the placement of $13,749,000 of student

funds every year?” Id. at 3.

     100. The statement said that it “is important for us to” use Mr.

Denton’s statements “as an example of why we must work to hold elected

officials accountable” and called for Mr. Denton’s removal. Id.

     101. At the June 5 meeting, Senator Gnanam made a second

motion of no-confidence. A true, accurate, and complete recording of the

Senate’s debate during the June 5 meeting is attached to this Complaint

as Exhibit 6.


                                    21
    Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 22 of 63




     102. After Senator Gnanam made her motion, Defendant Daraldik

replaced Mr. Denton as the presiding officer of the Student Senate for the

remainder of the meeting, as required by Senate rules.

     103. Referring to Mr. Denton’s religious speech as the basis for her

motion of no-confidence, Senator Gnanam said, “I can think of no more

abhorrent thing to hear coming from our Senate Leadership and it is time

for us to take action.” Ex. 6 at 0:05:41–0:05:46.

     104. Senator Bradley Cusnier said that Mr. Denton should be

removed “[d]espite his First Amendment right to free speech” because

“what he said was demeaning and hurtful to many members of our

student body.” Id. at 0:07:52–0:08:01.

     105. Senator Cusnier suggested that someone with Mr. Denton’s

beliefs could not continue as president, saying, “It is necessary that we

do what is right to the communities affected and vote Jack Denton out of

office. I don’t think we will be able to move forward if we don’t.” Id. at

0:08:08–0:08:14.

     106. Senator Griffin Leckie suggested that Mr. Denton’s speech

revealed beliefs that should not be held by someone in his position,

saying, “We’re living through a time of incredible social change and, now


                                    22
    Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 23 of 63




more than ever, we need to do something about the issues of our time. So

that’s why I think we should support this motion [to remove Mr.

Denton].” Id. at 0:09:01–0:09:12.

     107. Senator Travis Waters said religious speech of the type Mr.

Denton made was inappropriate for the Student Senate President: “What

was said was a clear violation between separation of church and state,

and it hurt many people in the process. It is important for all leaders to

be at the tip of the spear driving home diversity and inclusion in all walks

of life, and that includes our power-wielding officials who often hold

certain privileges at this university. What Denton said should not, and

will not, be a representation of who we are. Our leaders are public entities

and we must demand the utmost of decorum from them. This is

disgraceful.” Id. at 0:16:49–0:17:18.

     108. Senator Gabrielle Little said that in order to “do right by the

LGBTQ+ community” the Senate must “remove President Denton.” Id. at

0:17:39 –0:17:47.

     109. At the close of debate, Senator Gnanam said that Mr. Denton

had to be removed because allowing someone with his religious views to




                                    23
     Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 24 of 63




remain as Student Senate President “would effectively be enabling

bigotry.” Id. at 0:28:51–0:29:00.

       110. No senator offered any grounds for removing Mr. Denton

other than his speech in the Catholic Student Union GroupMe chat.

       111. The Student Senate’s rules expressly prohibit motions of no-

confidence for any purpose that would result in a violation of the Senate

Conduct Code.

       112. The Senate Conduct Code requires senators to “comply with

the law” and to “conduct him or herself at all times . . . free from

discrimination.”10

       113. The Student Senate President has the authority and the duty

to find illegal or improper motions out of order and not allow them to go

to the floor for a vote.

       114. Defendant Daraldik has, while serving as Student Senate

President, used this authority to find motions out of order and has

prevented them from coming to the floor on that basis.




       10  The Seventieth Second Student Senate Rules of Procedure, Rule 12.10, available at
https://sga.fsu.edu/PDF/Senate-Rules-Of-Procedure.pdf (accessed Feb. 10, 2021).

                                                24
    Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 25 of 63




     115. The motions of no-confidence against Mr. Denton were

unlawful and discriminatory in violation of applicable law and procedural

rules.

     116. Defendant Daraldik had the duty to find those motions out of

order while he was presiding over the Senate.

     117. Defendant Daraldik breached his duty and allowed the

motions against Mr. Denton to go to the floor for a vote, and enforced the

unlawful and improper motion after it carried.

     118. In finding that Mr. Denton should be removed because of his

religious speech the Student Senate applied a de facto religious test for

office in removing him.

     119. By a vote of thirty-eight in favor, three against, with three

abstentions, the Student Senate removed Mr. Denton from the position

of Student Senate President because of his speech.

     120. The standard articulated by the motion’s proponents and

adopted and enforced by the Senate as a whole is that no person who

holds the religious views about abortion, law enforcement, marriage, sex,

and gender that Mr. Denton holds is qualified to serve in a leadership

capacity in the Student Senate.


                                   25
    Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 26 of 63




      121. Mr. Denton’s views are consistent with the teachings of the

Roman Catholic Church and are also widely-held by FSU students of

other faiths or of no faith.

      122. The standard applied by the Student Senate disqualifies a

substantial portion of the FSU student body from holding a leadership

position within the Student Senate.

      123. The standard applied by the Student Senate renders a

substantial portion of the FSU student body incapable of being

represented by a leader in the Student Senate who shared their religious

and political views.

      124. Defendant Daraldik continued to enforce the Student Senate’s

actions against Mr. Denton in exercising office and in maintaining the

records of Mr. Denton’s removal.

      125. Mr. Denton wrote to Defendant Hecht on two occasions,

informing her of the Student Senate’s actions and asking her to

intervene.

      126. On information and belief, Defendant Hecht possesses the

authority and obligation as Vice President for Student Affairs to correct

the Student Senate’s action, but she did not intervene.


                                   26
    Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 27 of 63




     127. On information and belief, Defendant Bowden knew about

Mr. Denton’s removal and the circumstances surrounding his removal.

     128. On information and belief, Defendant Bowden possesses the

authority and obligation as Interim Director of the Department of

Student Government & Advocacy to correct the Student Senate’s action,

but he did not intervene.

III. Defendants have harmed Mr.                  Denton      financially,
     practically, and reputationally.

     129. The Student Senate President receives compensation of $9.00

per hour. The Student Senate President is allowed a maximum of five

paid hours per week over the summer, and eight hours per week during

the fall semester.

     130. Mr. Denton would have worked the maximum hours allowed

per week over the summer, had he continued to serve as Student Senate

President.

     131. Mr. Denton lost eight weeks of paid service during the

summer, amounting to $360.00 in lost wages.

     132. Mr. Denton would have performed approximately six hours of

paid work per week this fall if he continued to serve as Student Senate

President.

                                   27
    Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 28 of 63




     133. Mr. Denton was deprived of approximately 19 weeks of wages

(from June 5 to October 16) as result of his unlawful removal as Student

Senate President.

     134. Defendants’ failure to use their authority to correct the

Student Senate’s removal of Mr. Denton caused Mr. Denton to lose these

wages.

     135. The Student Senate’s removal of Mr. Denton also deprived

him of the opportunity to exercise the authority of the office of the senate

presidency during budget allocation in September, 2020.

     136. The Student Senate President has authority to appoint

senators to the Budget committee, which holds hearings to allocate the

budget from A&S fees.

     137. Presiding over the Student Senate’s budget allocation

proceedings was one of the primary reasons Mr. Denton ran for the

presidency in the first place.

     138. Defendants’ failure to use their authority to correct the

Student Senate’s removal of Mr. Denton cost Mr. Denton the opportunity

to preside over the Student Senate’s budget allocation proceedings and

caused the constitutional and other violations of Mr. Denton’s rights.


                                    28
      Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 29 of 63




       139. Presidency of the Student Senate is an honor and would have

been an important part of Mr. Denton’s future job or graduate school

applications.

       140. The Student Senate’s removal of Mr. Denton imposes a

permanent reputational harm on Mr. Denton and reduces his future

opportunities.

       141. Defendants’ refusal to use their authority to correct the

Student Senate’s removal of Mr. Denton caused this reputational harm

to persist and increase the longer the Student Senate’s actions went

uncorrected.

       142. On information and belief, the record of Mr. Denton’s removal

remains, and is maintained by both the Student Senate and the

University.

IV.    The Student Senate and the University deprived Mr. Denton
       of the ability to seek recourse from the Student Supreme
       Court.

       143. Mr. Denton has initially to resolve this matter through the

internal procedures of the SGA and the University, but Defendants

prevented him from doing so.




                                     29
    Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 30 of 63




      144. On June 18, 2020, Mr. Denton filed a complaint with the

Student Supreme Court alleging that the Senate’s removal violated its

own procedures, the Student Body Statutes, the Student Body

Constitution, and federal law.

      145. The Student Supreme Court initially took no notice of Mr.

Denton’s appeal.

      146. At the time of Mr. Denton’s appeal, there were several

vacancies on the Student Supreme Court.

      147. On July 2, 2020, Mr. Denton, through counsel, sent a letter to

Defendant Hecht requesting assurance from the Division that temporary

justices would be appointed and confirmed to the Student Supreme Court

to hear Mr. Denton’s complaint or, in the alternative, that Defendant

Hecht would hear his appeal under Student Supreme Court Rule 3.8. A

true, accurate, and complete copy of the July 2 letter is attached to this

complaint as Exhibit 7.

      148. Defendant Hecht did not respond to Mr. Denton’s July 2

letter.




                                   30
    Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 31 of 63




     149. On July 8, the Student Senate met and considered

nominations for temporary justices forwarded by the Student Body

President.

     150. The Student Senate, with Defendant Daraldik presiding,

referred the nomination of Abby Salter to Judiciary Committee in

violation of Student Body Statutes, which require nominations to go

immediately to the floor.

     151. The Judiciary Committee held a hearing on July 14 and

questioned Ms. Salter. A true, complete, and accurate copy of the minutes

of the July 14 Judiciary Committee hearing is attached to this Complaint

as Exhibit 8.

     152. Senators explicitly vetted Ms. Salter with Mr. Denton’s

pending complaint to the Student Supreme Court in mind, asking

whether she was aware of Mr. Denton’s complaint, how Ms. Salter would

have ruled as a Justice of the United States Supreme Court in the cases

of Obergefell v. Hodges and Bostock v. Clayton County, and inquiring

about her “education . . . in regard to the LGBTQ+ community” and how

she planned “to educate” herself “on this community.” Ex. 9 at 2–3.




                                   31
    Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 32 of 63




     153. Senator Gnanam expressed dissatisfaction with Ms. Salter’s

answers to these questions. Id. at 5–6.

     154. Senator Gnanam said that Ms. Salter’s “limited knowledge [of

the LGBTQ+ community] is very concerning and frustrating. Id.

     155. Referring to Mr. Denton’s complaint, Senator Gnanam

opposed Ms. Salter’s nomination, saying, “Since there is such a sensitive

case on the docket it is very concerning what the repercussion of this

could be. I don’t feel comfortable having her preside over this case.” Id.

(emphasis added).

     156. The Student Senate met for its final meeting over the summer

on July 15.

     157. The Student Senate adjourned for the summer without

considering Ms. Salter’s nomination, rendering the Student Supreme

Court incapable of hearing Mr. Denton’s complaint.

     158. On July 22, 2020, Mr. Denton sent a second letter through

counsel to Defendant Hecht detailing the Student Senate’s intentional

obstruction of Mr. Denton’s complaint to the Student Supreme Court. A

true, accurate, and complete copy of the July 22 letter is attached to this

Complaint as Exhibit 9.


                                    32
     Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 33 of 63




       159. Mr. Denton asked Defendant Hecht to find that the motion of

no-confidence violated SGA rules and federal law, to order his

reinstatement and to grant him compensation for lost wages. Ex. 9 at 6.

       160. Mr. Denton explained that the Student Senate’s actions

violated Student Body Statute § 206.1, which prohibits the SGA, its

officers, and its branches from practicing “discrimination,” defined as

“differential treatment of a student based on . . . religion.” Id. at 5.

       161. Mr. Denton showed that the Student Senate did treat him

differently because of his religious speech, because the Student Senate

did not approve a motion of no-confidence against Defendant Daraldik

during his term as President, even though Defendant Daraldik made

public statements on social media that were so distasteful that FSU

President Thrasher publicly denounced them as “offensive anti-Semitic

rhetoric.”11

       162. Mr. Denton also showed that the Student Senate’s actions

violated the SGA Ethics Code, which prohibits similarly discriminatory

action. Id. at 5–6.


       11 John Thrasher, A message from President John Thrasher: Anti-Semitism and religious
discrimination, FLA. ST. UNIV. NEWS (June 18, 2020) available at https://news.fsu.edu/news
/university-news/2020/06/18/a-message-from-president-john-thrasher-anti-semitism-and-religious-
discrimination/ (accessed Feb. 10, 2021).

                                               33
    Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 34 of 63




     163. Mr. Denton also showed that the Student Senate’s actions

violated its own procedural rules, because the rule authorizing motions

of no-confidence in the Student Senate President prohibit any motion

that “would result in violations of the Senate Conduct Code” and the

Senate Conduct Code prohibits Student Senators from engaging in

discrimination as defined by the Student Body Statutes. Id. at 6.

     164. On August 4, 2020, the University responded through

counsel. A true, accurate, and complete copy of the August 4 letter is

attached to this Complaint as Exhibit 10.

     165. The August 4 letter claimed that Defendant Hecht could not

hear Mr. Denton’s complaint, stating that the Division would take no

action on his matter, and that Mr. Denton could hold to nothing but the

“hope that the currently vacant Supreme Court seats will be filled at the

conclusion of the first Student Senate meeting of the fall so that Mr.

Denton’s complaint can be heard immediately.” Ex. 10 at 1.

     166. Defendant Hecht took no action even though the Student

Senate’s acts violated University policy (in addition to the SGA rules Mr.

Denton raised in his complaint to the Student Supreme Court and his

appeal to the Division), which states, “Florida State University is


                                   34
     Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 35 of 63




committed to a policy of non-discrimination on the basis of . . . creed, . . .

religion . . . or any other legally protected group status. This policy applies

to employees [and] students . . . .”12

       167. Defendant Hecht sent a letter to the Student Senate on

August 7, 2020. A true, accurate, and complete copy of the August 7 letter

is attached to this Complaint as Exhibit 11.

       168. Defendant Hecht stated, “I believe the no-confidence vote

taken against Mr. Denton resulting in his removal as Student Senate

President on June 5 followed proper procedure according to Senate Rule

1.8 . . . .” Ex. 11 at 2.

       169. Defendant Hecht nominally refrained from commenting on

the substance of the arguments Mr. Denton raised in his appeals. Id.

       170. In doing so, Defendant Hecht ratified the Student Senate’s

removal of Mr. Denton as president.

       171. Defendant Hecht did not explain why she rejected Mr.

Denton’s claim that the motion of no-confidence violated the Rule’s




       12  Fla. State Univ. Bd. of Trustees Regulation FSU-6.014, available at https://regulations.
fsu.edu/sites/g/files/upcbnu486/files/regulations/adopted/FSU-Chapter-6-20180717.pdf (accessed Aug.
26, 2020).

                                                35
    Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 36 of 63




prohibition of motions for discriminatory purposes in violation of the

Senate Conduct Code.

      172. Defendant Hecht did not explain why the motion of no-

confidence was consistent with the University’s anti-discrimination

policy. See supra ¶167.

      173. Defendant Hecht stated that Mr. Denton’s complaint “lies

clearly in the purview of the judicial branch, but that branch doesn’t exist

because of the inaction of the Student Senate.” Ex. 11 at 2.

      174. Defendant Hecht expressed her hope that the Student Senate

“will take immediate action at the start of the Fall semester and seat the

judicial branch of the student government.” Id. at 3.

      175. However, as Defendant Hecht knew or should have known at

the time, even if new justices were appointed immediately, it was

unlikely that they could have been sworn in soon enough to hear Mr.

Denton’s complaint and render a decision in time to give Mr. Denton

effective relief.

      176. The actions of the Student Senate and the University

prevented Mr. Denton from seeking timely redress for the Senate’s




                                    36
     Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 37 of 63




retaliation against him through the Student Supreme Court and the

Division.

        177. Defendants were informed of the unlawful actions of the

Student Senate and had authority at their disposal and the obligation to

correct those actions but refused to do so.

V.      Defendants continued to enforce the Student Senate’s
        removal of Mr. Denton even after this Court and the Student
        Supreme Court found his removal was unconstitutional.
        A. The Student Supreme Court reconvenes after this Court
           ruled on Mr. Denton’s motion for preliminary injunction

        178. Mr. Denton filed his Verified Complaint with this Court on

August 31, 2020. Shortly thereafter, Mr. Denton filed a motion for

preliminary injunction, which this Court granted in part on October 8,

2020.

        179. In the Court’s opinion, the Court found that Mr. “Denton

easily makes [the] showing” that he has a substantial likelihood of

prevailing on the merits of his claims, and “enjoined [Defendants] from

continuing to enforce or give effect to the vote to remove Jack Denton to

the extent that doing so means denying prospective payment for services

as student senate president.” Doc. 55, Order Granting in Part Motion for

Preliminary Injunction, 15, 24.


                                    37
    Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 38 of 63




     180. The Court denied Mr. Denton’s request for reinstatement on

the motion for preliminary injunction.

     181. After this Court ruled, the Student Senate finally confirmed

enough justices for the Student Supreme Court to hear Mr. Denton’s

complaint that was filed before he filed his Verified Complaint with this

Court.

     182. Mr. Denton brought his complaint at the Student Supreme

Court against Defendant Daraldik and Senator Gnanam.

     183. On October 14, 2020, Mr. Denton filed an addendum with the

Student Supreme Court to give notice of this Court’s ruling.

     184. The Student Supreme Court scheduled a hearing on Mr.

Denton’s case to be held on October 19, 2020.

     B. The University interferes in the Student Supreme Court’s
        consideration of Mr. Denton’s complaint

     185. On October 9, 2020, Defendant Bowden spoke to the Chief

Justice of the Student Supreme Court, Julie-Anna Ducey, about Mr.

Denton’s pending complaint.

     186. Ms. Ducey is a second-year student at Florida State

University College of Law (“FSU Law”).




                                   38
    Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 39 of 63




     187. Defendant Bowden suggested that he and Ms. Ducey have a

videoconference with the University’s general counsel, Carolyn Egan.

     188. On October 16, 2020, Defendant Bowden, Ms. Ducey, and Ms.

Egan spoke about Mr. Denton’s case over videoconference.

     189. During that videoconference, Ms. Egan explained to Ms.

Ducey that she had spoken with FSU Law professor Nat Stern (one of

Ms. Ducey’s professors during her first year at FSU Law).

     190. Ms. Egan suggested (on Professor Stern’s recommendation)

that the Student Supreme Court should find against Mr. Denton on the

grounds that his speech was not protected under the Supreme Court’s

decision in Garcetti v. Ceballos, 547 U.S. 410 (2006).

     191. Ms. Egan also suggested that, instead of reinstating Mr.

Denton, the Court could remove Mr. Daraldik if it found that his acts

were unlawful and replace him with Senator Harmon as the new

president rather than Mr. Denton.

     192. Ms. Ducey was uncomfortable with the University’s general

counsel consulting one of her law professors, suggesting how she should

rule on Mr. Denton’s complaint, and giving specific legal authority that

she should use in doing so.


                                    39
    Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 40 of 63




     193. Minutes before the October 19 hearing on Mr. Denton’s

complaint, Kyle Griffs, associate University general counsel, entered the

conference room where the Student Supreme Court justices were

preparing for the hearing.

     194. Mr. Griffs instructed the Student Supreme Court justices not

to state publicly that they would deliberate after the hearing. Mr. Griffs

instructed the justices to say only that they would issue a written opinion.

     195. Mr. Griffs asked whether the justices wanted to discuss any

other matters with him before the hearing.

     196. On October 19, the Student Supreme Court held a hearing on

Mr. Denton’s complaint, after the University’s counsel suggested how it

should rule, gave authority to support its suggestion, and instructed the

Student Supreme Court not to publicly announce that it would

deliberate.

     197. Defendant Daraldik answered Mr. Denton’s complaint and

appeared at the hearing.

     198. Senator Gnanam refused to answer the complaint, did not

appear at the hearing, and did not designate a party representative to

appear at the hearing on her behalf.


                                    40
    Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 41 of 63




     199. On October 26, 2020, the Student Supreme Court issued an

opinion finding that the Student Senate’s removal of Mr. Denton violated

his rights under the First Amendment and Student Body Statues. A true,

complete, and accurate copy of the Student Supreme Court’s opinion is

attached to this complaint as Exhibit 12.

     200. The Student Supreme Court ordered Defendant Daraldik to

reinstate Mr. Denton as Student Senate President. Ex. 12 at 19.

     201. On October 26, Defendant Daraldik appealed the Student

Supreme Court’s ruling to Defendant Hecht.

     C. Defendants continued to enforce the Student Senate’s
        removal of Mr. Denton after this Court and the Student
        Supreme Court found that it was unconstitutional.

     202. On October 20, 2020, Ms. Ducey notified Defendant Bowden

that the Student Supreme Court was likely to order Mr. Denton’s

reinstatement.

     203. During their October 20 conversation, Defendant Bowden

reiterated Ms. Egan’s suggestion that they should not reinstate Mr.

Denton in any event.

     204. Ms. Ducey responded that they would not remove Defendant

Daraldik and elevate Senator Harmon, as Ms. Egan suggested, and

Defendant Bowden did not press the issue further.
                                   41
    Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 42 of 63




      205. After the Student Supreme Court issued its opinion ordering

Mr. Denton’s reinstatement on October 26, Defendant Bowden asked Ms.

Ducey whether the reinstatement was effective immediately. A true,

complete, and accurate copy of the text conversation between Defendant

Bowden and Ms. Ducey is attached to this complaint as Exhibit 13.

      206. Ms.   Ducey   responded      that   the   decision   is   effective

immediately, although Defendant Daraldik has the opportunity to appeal

to Defendant Hecht within 24 hours. Ex. 13 at 6.

      207. Several hours later, Defendant Bowden asked Ms. Ducey

again whether the reinstatement was effective immediately. Id. at 7.

      208. Ms. Ducey explained again that the reinstatement “does take

effect immediately though, even pending the appeal [to Dr. Hecht].

Otherwise, Denton would not have been removed until we heard the case

[either].” Id.

      209. Defendant Bowden replied, “Got it, will share.” Id.

      210. On October 28, 2020, the Student Senate reconvened for the

first time after Mr. Denton’s reinstatement.

      211. Defendant Daraldik refused to reinstate Mr. Denton, and

asserted that he was still Student Senate President.


                                   42
      Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 43 of 63




       212. Defendant Bowden agreed that Defendant Daraldik was still

the Student Senate President and continued to enforce the Student

Senate’s removal of Mr. Denton.

       213. Defendant Daraldik invoked a procedural rule to allow Mr.

Denton to assume the chair and preside over the meeting, while

maintaining that Defendant Daraldik was the Student Senate

President.13

       214. Mr. Denton objected to both Defendant Daraldik and

Defendant Bowden, but Defendant Bowden sided with Defendant

Daraldik.

       215. Defendant Hecht attended the meeting and did not overrule

Defendant Bowden or Defendant Daraldik and therefore recognized

Daraldik as President.

       216. During the meeting, many students and some student

senators spoke during the time allotted for public comment.

       217. Some students and student senators used profanity and

personal attacks, in violation of the Student Senate’s rules.




       13See supra n.10 at Rule 2.2 (“the president shall have the authority to appoint any senator to
assume the chair temporarily, and preside over the Senate”).

                                                 43
      Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 44 of 63




       218. Defendants Bowden and Hecht had the authority and the

duty to prohibit or stop the profanity and personal attacks and did not do

so.

       219. Ms. Ducey texted Defendant Bowden during the meeting to

identify the ongoing violations and to ask him to enforce the rules. Id. at

9.

       220. Defendant Bowden said, “I will share with GC and DaShaun

since I can’t participate tonight.” Id.

       221. Defendant Bowden asked whether Mr. Denton could enforce

the rules himself. Id.

       222. Ms. Ducey explained, “He can call any comment out of order

but likely won’t because he’s the one being attacked. I don’t think he’s

supposed to be the one to tell them to stop when they are speaking

against him.” Id. at 10.

       223. Indeed, Mr. Denton did not enforce the rules because he was

the subject of the comments and he knew that others on the call,

including Defendants Bowden and Hecht, had the authority to enforce

the rules.




                                     44
    Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 45 of 63




     224. Defendant Bowden asked Ms. Ducey, “But should it go

straight to the advisor to interject? Would this typically be for the Pro

Temp or the Parliamentarian?” Id. at 10.

     225. Ms. Ducey responded, “The parliamentarian or pro temp

could also call it out but the advisor can at any time enforce a rule.” Id.

at 10.

     226. Defendants Bowden and Hecht had the authority and the

duty to correct the continued violations but refused to do so.

     227. Defendants Bowden and Hecht breached their duty to correct

the ongoing violations.

     228. Defendants Bowden and Daraldik have not corrected or

retracted their claim that Defendant Daraldik was the Student Senate

President and Mr. Denton was not the Student Senate President even

after the Student Supreme Court ordered Mr. Denton’s reinstatement.

     229. On November 4, 2020, the Student Senate met again.

Defendant Daraldik did not attend the meeting and Mr. Denton presided

over the meeting.




                                    45
    Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 46 of 63




     230. Defendant Bowden participated in the November 4 meeting

but did not correct or retract the assertion from the previous meeting that

Defendant Daraldik is the Student Senate President.

     231. Defendant Hecht attended the November 4 meeting but did

not correct or overrule the assertion from the previous meeting that

Defendant Daraldik is the Student Senate President.

     232. Defendant Daraldik’s appeal to Defendant Hecht was pending

at the time of the November 4 meeting.

     233. On information and belief, Defendant Hecht has had notice

that the Student Supreme Court was likely to reinstate Mr. Denton since

October 20, 2020, and has had knowledge of the actual reinstatement

since October 26.

     234. Defendant Hecht has been aware of Mr. Denton’s complaint

since July 2, 2020.

     235. Defendant Hecht is aware that Defendants Bowden and

Daraldik have defied the Student Supreme Court’s order reinstating Mr.

Denton.

     236. Defendant Hecht refused to rule on Mr. Daraldik’s appeal

until it was mooted by the expiration of Mr. Denton’s rightful term.


                                    46
    Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 47 of 63




     237. By intentionally refusing to rule on the appeal, Defendant

Hecht gave effect to the claim by Defendants Bowden and Daraldik that

Defendant Daraldik was the rightful Student Senate President despite

the Student Supreme Court’s ruling.

     238. Defendants Hecht, Bowden, and Daraldik continued to inflict

reputational injury on Mr. Denton even though this Court has already

found that his original removal was unconstitutional and after the

Student Supreme Court ordered his reinstatement by obstructing his

reinstatement and preventing him from vindicating his rights before the

expiration of his rightful term.

     239. Defendants Hecht, Bowden, and Daraldik have knowledge

that Mr. Denton’s removal as president of the Student Senate on June 5,

2020, violated his constitutional rights.

     240. Defendants Hecht, Bowden, and Daraldik have knowledge

that taking any additional action to enforce Mr. Denton’s removal as

president of the Student Senate violates Mr. Denton’s constitutional

rights and contravenes this Court’s Order Granting in Part Motion for

Preliminary Injunction.




                                    47
     Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 48 of 63




       241. On November 9, the Student Supreme Court suspended

Defendant Daraldik from serving in the Student Senate for the

remainder of the 2020-21 academic year and barred him from all SGA

offices for offenses separate from those alleged in this Complaint.14

       242. By November 9, Defendants Bowden Hecht had not started

paying Mr. Denton his salary as Student Senate President, as ordered by

this Court on October 8.

       243. Mr. Denton posted the bond required by this Court’s order on

Friday, October 16. Doc. No. 57.

       244. The          Student        Senate        President         normally         receives

compensation every other Friday.

       245. After five Fridays had passed since the day Mr. Denton posted

his bond (including Friday, October 16) and three Fridays had passed

since the Student Supreme Court ordered Mr. Denton’s reinstatement as

Student Senate President, Mr. Denton still had not received any payment

as Senate President.

       246. During the same time period, Defendants had not given Mr.

Denton access to the Student Senate President email account.


       14 See See Ready v. Daraldik, No. 2020-CA-4 (Nov. 9, 2020) available at http://sga.fsu.edu
/Reporter/2020-CA-4-Ready-v-Daraldik.pdf (accessed Nov. 10, 2020).

                                                 48
    Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 49 of 63




     247. Defendants’ failure to give Mr. Denton access to the email

account (access to which he was entitled as Student Senate President)

made it more difficult for him to carry out the duties of his office because

other senators use the Student Senate President email address to

conduct business with the president.

     248. Mr. Denton filed a motion to amend his Complaint to address

Defendants’ additional unlawful acts described in ¶¶185–247 on

November 18, 2020 (Doc. 60).

     249. The University Defendants paid Mr. Denton $390.00 by direct

deposit on November 24, 2020, six days after he filed his motion to amend

the Complaint and thirty-nine days after he posted his bond.

     250. The University Defendants have not compensated Mr. Denton

for the wages he lost in the summer and fall before the Court entered the

preliminary injunction.

     251. Defendants Bowden and Hecht never granted Mr. Denton

access to the Student Senate President’s email at any time during the

remainder of his term, as they or their employees did when Mr. Denton

was initially elected president.




                                    49
    Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 50 of 63




      252. All    Defendants     continued    to   violate   Mr.    Denton’s

constitutional rights, with knowledge, by refusing to recognize Mr.

Denton as president of the Student Senate by failing to pay him as

ordered by the Court until Mr. Denton filed a motion to amend his

complaint, and by refusing to grant him access to the Student Senate

President email account.

                           ALLEGATIONS OF LAW

      253. At all times relevant to this Complaint, each and all of the

acts and policies alleged herein were attributed to Defendants who acted

under color of a statute, regulation, or custom of the State of Florida (i.e.,

under color of state law and authority).

      254. Defendants knew or should have known that they were

violating Mr. Denton’s constitutional rights by subjecting him to adverse

actions, including but not limited to removing him from the position of

Student Senate President because of his protected speech to other

students in a private group chat.

      255. Defendants knew or should have known that they were

violating Mr. Denton’s constitutional rights by refusing to reverse the




                                     50
    Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 51 of 63




Student Senate’s unlawful action, and by allowing the consequences of

that unlawful action to continue and compound.

        256. Defendants knew or should have known that they were

violating Mr. Denton’s rights by continuing to enforce the Student

Senate’s removal of Mr. Denton even after this Court found that it was

unconstitutional and after the Student Supreme Court ordered Mr.

Denton’s reinstatement.

        257. The decisions that led to the violation of Mr. Denton’s

constitutional rights remain in full force and effect.

        258. Defendants have authority and the obligation to remedy those

violations but refuse to do so.

        259. Mr. Denton has suffered and is suffering irreparable harm

from Defendants’ retaliatory and discriminatory decisions challenged

here.

        260. Mr. Denton has no adequate or speedy remedy at law to

correct the deprivation of his rights by Defendants.

        261. Defendants’ actions, as set forth above, do not serve any

legitimate or compelling state interest and are not narrowly tailored to

serve any such interests.


                                     51
    Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 52 of 63




      262. Unless the decisions of Defendants are enjoined, Mr. Denton

will continue to suffer irreparable injury.

      263. Under 42 U.S.C. §§ 1983 and 1988, Mr. Denton is entitled to

appropriate relief invalidating Defendants’ challenged decisions.

                      FIRST CAUSE OF ACTION
  Violation of Plaintiff’s Right to Freedom of Speech under the
                 First Amendment – Retaliation
                          (42 U.S.C. § 1983)

     264. Plaintiff repeats and realleges each of the allegations

contained in paragraphs 1–271 of this Complaint.

     265. The First Amendment rights of free speech and expression

extend to campuses of state universities.

     266. The First Amendment prohibits the government from

retaliating against citizens for their constitutionally-protected speech.

     267. The First Amendment prohibits actions by the government

that deter a person of ordinary firmness from engaging in their preferred

speech or expressive activity.

     268. The First Amendment applies the constitutional prohibition

on religious tests for office to the states, nullifying any interest a student

government might have in regulating its officers’ religious speech.



                                     52
    Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 53 of 63




     269. Mr. Denton’s speech to the other members of the Catholic

Student Union was pure speech protected by the First Amendment.

     270. Mr. Denton was removed from his position as Student Senate

President in retaliation for his private speech to other members of the

Catholic Student Union in a private group chat.

     271. Mr. Denton’s private speech was the sole reason for the

Student Senate’s adverse action against him.

     272. Mr. Denton’s speech in the Catholic Student Union Group

chat was not made in his capacity as Student Senate President.

     273. The Student Senate’s removal of Mr. Denton did not further

any governmental interest.

     274. The Student Senate’s removal of Mr. Denton retaliated

against him for his past speech and deters him from engaging in his

preferred speech in the future.

     275. Therefore, the Student Senate’s removal of Mr. Denton from

the position of Student Senate President was unconstitutional retaliation

against Mr. Denton in violation of his First Amendment rights.

     276. The Student Senate, with acquiescence from all of the

Defendants, unconstitutionally removed Mr. Denton from a position


                                   53
    Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 54 of 63




within the SGA—an organization maintained by the University pursuant

to state law and for the purpose of providing an educational benefit.

      277. Mr. Denton informed the Division about the Student Senate’s

acts in violation of Mr. Denton’s constitutional rights, student body rules,

and University regulations.

      278. Defendant Hecht possesses the authority and the obligation

to remedy the Student Senate’s unlawful acts and has explicitly refused

to do so.

      279. Defendant Bowden knew or should have known about the

Student Senate’s unlawful acts and possesses the authority and the

obligation to remedy those unlawful acts but has not done so.

      280. Defendants Hecht, Bowden, and Daraldik continued to

enforce the Student Senate’s removal of Mr. Denton, even after this Court

found that it was unconstitutional and the Student Supreme Court

ordered Mr. Denton’s reinstatement.

      281. Defendants have violated Mr. Denton’s right to free speech

under the First Amendment.




                                    54
    Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 55 of 63




                     SECOND CAUSE OF ACTION
  Violation of Plaintiff’s Right to Freedom of Speech under the
    First Amendment – Content & Viewpoint Discrimination
                          (42 U.S.C. § 1983)

     282. Plaintiff repeats and realleges each of the allegations

contained in paragraphs 1–271 of this Complaint.

     283. The First Amendment prohibits the government from

regulating speech on the basis of its content unless the regulation is

narrowly tailored to serve a compelling governmental interest.

     284. The First Amendment prohibits the government from

regulating speech on the basis of its viewpoint entirely.

     285. Defendants evaluated the content and viewpoint of Mr.

Denton’s speech to determine whether they would remove him as Student

Senate President based on what he said.

     286. Defendants retain unbridled discretion to discriminate based

on content or viewpoint.

     287. Defendants       exercised    unbridled   discretion   when   they

retaliated against Mr. Denton for expressing his views about basic

Catholic teaching in private.




                                       55
    Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 56 of 63




     288. Defendant Hecht confirmed the Student Senate’s unbridled

discretion by saying that the motion of no-confidence complied with

Student Senate Rule 1.8.

     289. Defendants’ action in removing Mr. Denton from the position

of Student Senate President serves no legitimate, let alone compelling,

governmental interest.

     290. Defendants’ action in removing Mr. Denton from this position

of Student Senate President is not narrowly tailored to achieve any

governmental interest.

     291. Therefore, Defendants’ removal of Mr. Denton because of his

speech was an unconstitutional restriction of his speech on the basis of

its content and viewpoint.

     292. The Student Senate, with the participation and/or approval of

all of the Defendants, unconstitutionally removed Mr. Denton from a

position within the SGA—an organization maintained by the University

pursuant to state law and for the purpose of providing an educational

benefit.




                                   56
    Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 57 of 63




     293. Mr. Denton informed the Division about the Student Senate’s

acts in violation of Mr. Denton’s constitutional rights, student body rules,

and University regulations.

     294. Defendant Hecht possesses authority and the obligation to

remedy the Student Senate’s unlawful acts and has explicitly refused to

do so.

     295. Defendant Bowden knew or should have known about the

Student Senate’s unlawful acts and possesses the authority and the

obligation to remedy those unlawful acts but has not done so.

     296. Defendants Hecht, Bowden, and Daraldik continued to

enforce the Student Senate’s removal of Mr. Denton, even after this Court

found that it was unconstitutional and the Student Supreme Court

ordered Mr. Denton’s reinstatement.

     297. Defendants have violated Mr. Denton’s right to free speech

under the First Amendment.

                      THIRD CAUSE OF ACTION
Violation of Plaintiff’s Right to Free Exercise of Religion Under
                the First Amendment – Hostility
                          (42 U.S.C. § 1983)

     298. Plaintiff repeats and realleges each of the allegations

contained in paragraphs 1–271 of this Complaint.

                                    57
    Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 58 of 63




      299. The First Amendment protects the right to free exercise of

religion.

      300. The Free Exercise Clause prohibits the government from

adopting policies or enforcing them out of hostility towards a particular

religious viewpoint.

      301. The Student Senate targeted Mr. Denton for removal because

of his religious views.

      302. The proponent of both motions of no-confidence, Senator

Gnanam, expressed her hostility toward Mr. Denton’s religious beliefs by

saying “I can think of no more abhorrent thing to hear coming from our

Senate Leadership and it is time for us to take action.”

      303. Senator Gnanam also compared Mr. Denton’s views to those

of others that have engaged in physical violence, even though Mr. Denton

never supported harassment or violence and repeatedly disclaimed such

actions.

      304. Other Senators acquiesced in Senator Gnanam’s assessment

and offered similar expressions of hostility to Mr. Denton’s views.




                                    58
    Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 59 of 63




      305. The Student Senate discriminated against Mr. Denton and

removed him from the position of Student Senate President on account

of the members’ hostility toward Mr. Denton’s religious beliefs.

      306. Therefore, the Student Senate’s decision to remove Mr.

Denton as Student Senate President violated his right to free exercise of

religion under the First Amendment.

      307. The Student Senate, with the participation and/or approval of

all the Defendants, unconstitutionally removed Mr. Denton from a

position within the SGA—an organization maintained by the University

pursuant to state law and for the purpose of providing an educational

benefit.

      308. Mr. Denton informed the Division about the Student Senate’s

acts in violation of Mr. Denton’s constitutional rights, student body rules,

and University regulations.

      309. Defendant Hecht possesses the authority and the obligation

to remedy the Student Senate’s unlawful acts and has explicitly refused

to do so.




                                    59
    Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 60 of 63




     310. Defendant Bowden knew or should have known about the

Student Senate’s unlawful acts and possesses the authority and the

obligation to remedy those unlawful acts but has not done so.

     311. Defendants Hecht, Bowden, and Daraldik continued to

enforce the Student Senate’s removal of Mr. Denton, even after this Court

found that it was unconstitutional and the Student Supreme Court

ordered Mr. Denton’s reinstatement.

     312. Defendants have violated Mr. Denton’s right to free exercise

of religion under the First Amendment.

                          PRAYER FOR RELIEF

     WHEREFORE, Plaintiff asks this Court to enter judgment against

Defendants and to provide the following relief:

     A. A declaratory judgment that Defendants’ retaliatory actions

        against Mr. Denton in removing him from the position of Student

        Senate President and continuing to enforce the removal, violated

        his rights under the First and Fourteenth Amendments;

     B. A permanent injunction ordering Defendants sued in their

        official capacities, their agents, officials, servants, employees,

        and any other persons acting on their behalf: to ensure that all


                                   60
Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 61 of 63




    records at the University, in the Journal of the Student Senate,

    or within the control of Defendants that refer or relate to Mr.

    Denton’s removal on June 5, 2020 include a statement

    recognizing   that    Mr.   Denton’s    removal     violated     his

    constitutional rights and is null and void.

 C. Nominal and compensatory damages for the violation of Mr.

    Denton’s First and Fourteenth Amendment rights;

 D. Mr. Denton’s reasonable attorneys’ fees, costs, and other costs

    and disbursements in this action pursuant to 42 U.S.C. § 1988;

    and

 E. All other relief to which Mr. Denton may be entitled.




                                61
   Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 62 of 63




    Respectfully submitted on the 11th day of February, 2021.



Mark Welton                         s/ Tyson Langhofer
Florida Bar No. 999202              Tyson Langhofer*
WELTON LAW FIRM, LLC                ALLIANCE DEFENDING FREEDOM
1020 S. Ferdon Blvd.                20116 Ashbrook Place, Suite 250
Crestview, FL 32536                 Ashburn, VA 20147
Telephone: (850) 682-2120           Telephone: (571) 707-4655
Facsimile: (850) 689-0706           Facsimile: (571) 707-4656
mark@weltonlawfirm.com              tlanghofer@ADFlegal.org

                                    David A. Cortman
                                    FLORIDA BAR NO. 18433
                                    Travis C. Barham*
                                    ALLIANCE DEFENDING FREEDOM
                                    1000 Hurricane Shoals Road NE,
                                    Ste. D-1100
                                    Lawrenceville, GA 30043
                                    Telephone: (770) 339-0774
                                    Facsimile: (770) 339-6744
                                    dcortman@ADFlegal.org
                                    tbarham@ADFlegal.org

                                    *Admitted pro hac vice .

                        Attorneys for Plaintiff




                                  62
Case 4:20-cv-00425-AW-MAF Document 69 Filed 02/11/21 Page 63 of 63
